PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

HESLIN ROTHENBERG FARLEY & MESITI P.C.
5 Columbia Circle
Albany, New York 12203


In re Application of	:	
    Nair et al.	: 	DECISION ON PETITION
Application No. 15/487,507	: 	UNDER 37 CFR 1.181
Filed: 4/14/2017 	: 	
For:	COGNITIVE ORDER PROCESSING BY	:
 	PREDICTING RESALABLE RETURNS	: 	 
		
				
This is a decision on the petition under 37 CFR § 1.81, filed January 20, 2021, requesting to vacate and remove the Final Office action mailed November 20, 2020.

The petition is DISMISSED-AS-MOOT in light of the Notice of Allowance by the Examiner mailed on February 2, 2021.

BACKGROUND:

A non-final Office action was mailed on March 5, 2019.
Applicant filed an amendment on June 5, 2019.
A final Office action was mailed on November 27, 2019. 
Applicant filed a Request for Continued Examination (RCE) on December 20, 2019.
A non-final Office action was mailed on June 8, 2020.
Applicant filed an amendment on October 8, 2020.
A final Office action was mailed on November 20, 2020.
Applicant filed the instant petition on January 20, 2021.
Applicant filed an After Final Consideration Program request on January 21, 2021.
A Notice of Allowance indicating claims 25 and 27-44 were allowed on February 2, 2021.

DISCUSSION:

In the petition filed on January 20, 2021, the Applicant argues that the final Office action mailed on November 20, 2020 fails to apply the Berkheimer analysis in support of the eligibility rejections and therefore no prima facie rejection has been presented and the Office has failed to clearly explain all actions taken. The Applicant further argues that if the Examiner wishes to present a proper eligibility rejection with prosecution now closed and the claims per se evidenced Berkheimer in support of the eligibility rejections.

In view of the fact that the that a Notice of Allowance was mailed on February 2, 2021, applicant’s request to vacate and remove the final Office action mailed on November 20, 2021 is considered moot.

CONCLUSION

For the foregoing reasons, the relief requested by petitioner is Dismissed-As-Moot. Specifically, the Examiner has issued a Notice of Allowance indicating claims 25 & 27-44 were allowed.

Any inquiry regarding this decision should be directed to Marc Jimenez, Quality Assurance Specialist, at (571) 272-4530.

The petition is Dismissed-As-Moot.


 /TARIQ R HAFIZ/  Director, Art Unit 3600                                                                                                                                                                                                      ________________________________
Tariq Hafiz, Director
Technology Center 3600
(571)-272-6729

/MJ/ 03/15/21